Citation Nr: 1544292	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-39 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony at a hearing before an Acting Veterans Law Judge in May 2011.  A transcript of this hearing is of record.  The Board remanded this case for further development in September 2011 and July 2014.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in May 2011, the Veteran testified at a Board hearing at the local RO.  An August 2015 letter informed the Veteran that the Acting Veterans Law Judge who conducted the May 2011 Board hearing was no longer employed by the Board, and asked whether he wished to exercise his right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R.  § 20.707 (2015).  In a response received by the Board in September 2015, the Veteran indicated that he wished to testify at a new Board hearing at the local RO before a Veterans Law Judge.

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a Board hearing at the local RO.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




